         Case 3:20-cv-00201-RNC Document 126 Filed 07/01/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT


SELINA SOULE, et al.,                              )
                                                   )
                        Plaintiffs,                )
                                                   )
        v.                                         )             No. 3:20-cv-00201-RNC
                                                   )
CONNECTICUT ASSOCIATION OF                         )
SCHOOLS, INC. et al,                               )
                                                   )                    July 1, 2020
                        Defendants.                )

                       MOTION TO EXTEND DEADINE FOR FILING
                         CERTIFICATES OF GOOD STANDING

       As a result of closures caused by the COVID-19 pandemic, Andraya Yearwood and

Thania Edwards on behalf of her daughter T.M. respectfully request that this Court extend the

Local Rule 83.1(d) deadline for filing certificates of good standing in connection with

counsel’s motion to appear pro hac vice to August 1, 2020, for the following reasons:


       1.      On February 21, 2020, Ms. Yearwood and Ms. Edwards filed a motion for

counsel from the American Civil Liberties Union to appear pro hac vice. See ECF 35.

       2.      On February 25, 2020, the Court granted the motion. See ECF 38.

       3.      Pursuant to ECF 86, the current deadline for counsel appearing pro hac vice

to file certificates of good standing is July 1, 2020.

       4.      As a result of the COVID-19 pandemic, the American Civil Liberties Union’s

offices in New York City have been closed since March 13, 2020.

       5.      Also as a result of the COVID-19 pandemic, the New York State courts

responsible for issuing certificates of good standing in New York City are not allowing counsel

to obtain certificates of good standing in person. Instead, counsel must request a certificate of
         Case 3:20-cv-00201-RNC Document 126 Filed 07/01/20 Page 2 of 2



good standing by mail or by email. The clerk of the court has advised counsel that requests for

certificates of good standing will take longer than usual to process.

       6.      Counsel have mailed and emailed letters requesting certificates of good standing,

but certificates of good standing for two of Ms. Yearwood and Ms. Edwards’s counsel (Galen

Sherwin and James Esseks) have not been processed in time for counsel to file the certificates of

good standing with this Court by July 1, 2020.

       7.      Accordingly, out of an abundance of caution, Proposed Intervenors respectfully

request that the deadline for filing certificates of good standing for Ms. Yearwood and Ms.

Edwards’s counsel be extended to August 1, 2020.


                                                      /s/ Dan Barrett
                                                      Dan Barrett (ct29816)
                                                      ACLU Foundation of Connecticut
                                                      765 Asylum Avenue
                                                      Hartford, CT 06105
                                                      (860) 471-8471
                                                      e-filings@acluct.org
